Citation Nr: 1423910	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-06 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for schizoaffective disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder other than schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Thomas O. Rost, Agent


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to August 1976 and from January 1977 to March 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran testified at a hearing before the undersigned in September 2013.  

The issue of entitlement to service connection for an acquired psychiatric disorder other than schizoaffective disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2005 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder because the evidence did not show that any current psychiatric disorder was incurred in or aggravated by active duty service.  The Veteran did not appeal the decision.  

2.  The evidence received since the December 2005 Board decision, in particular a January 15, 2009 VA outpatient treatment record relating the Veteran's schizoaffective disorder to active duty service, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's schizoaffective disorder manifested during active duty service.

CONCLUSIONS OF LAW

1.  The December 2005 Board decision that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R § 20.1100(a) (2013). 

2.  Evidence received since the December 2005 Board decision is new and material and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for schizoaffective disorder are met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because new and material evidence has been received, the Board is reopening the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder for consideration on the merits.  

The Veteran contends that his current psychiatric disorder, which has been primarily diagnosed as schizoaffective disorder, had its onset during active duty service.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Veteran has met the first and second elements of service connection on a direct basis.  The evidence reflects that he has a current diagnosis of schizoaffective disorder.  See, e.g., September 2012 Report from Colorado Mental Health Institute at Pueblo; October 2010 Psychological Assessment by Dr. G.N.; September 2010 letter from VA psychiatrist, Dr. N.K.; a January 2009 VA outpatient note by Dr. S.B.  There is also evidence that the Veteran was treated in service for alcoholism, mixed personality disorder, and passive aggressive personality traits.  See, e.g., Narrative Summaries dated in July 1977, October 1980, and December 1980.  At issue is the third element - whether there is a relationship between his current schizoaffective disorder and the symptoms he had during active duty service.  

There are a number of opinions in the Veteran's favor.  Specifically, in February 2003, a VA psychologist (Dr. K.R.) opined that the Veteran's schizoaffective disorder began during active duty service.  A July 2003 VA examiner also opined that the Veteran's psychiatric disorder manifested while he was on active duty.  In a January 15, 2009 VA Mental Health Note, Dr. S.B. opined that the personality traits that were diagnosed as a personality disorder in service were the first manifestations of the Veteran's schizoaffective disorder.  In a September 2010 letter, a VA psychiatrist, Dr. N.K, noted that certain symptoms of personality disorder and schizoaffective disorder overlap.  He opined that the Veteran did not have a diagnosis of personality disorder, but that schizoaffective disorder was the correct diagnosis.  In a September 20, 2013 VA Mental Health Note, Dr. S.B. noted that the Veteran had been hospitalized for six months and exhibited symptoms consistent with later diagnoses of schizoaffective disorder and schizophrenia.  He opined that the Veteran's in-service symptoms were early manifestations of those disorders.  These opinions are supported by lay statements from the Veteran and his ex-wife indicating that his ongoing mental health problems began during active duty service.  

Against the claim are the opinions of the January 2001 VA examiner and a VA psychiatrist who provided an opinion in March 2005.  The January 2001 VA examiner opined that it was not possible to establish a correlation between the Veteran's in-service symptoms and his later diagnosis of bipolar disorder or schizoaffective disorder.  See April 2001 Addendum.  The VA psychiatrist opined that the Veteran's schizoaffective disorder or bipolar disorder did not manifest during active duty service and that the symptoms the Veteran had in service were not prodromal symptoms of either of these conditions.  

The Board finds that the medical nexus evidence is at least in equipoise, and, as such, the benefit of the doubt is resolved in the Veteran's favor.


ORDER

Service connection for schizoaffective disorder is granted.


REMAND

The record reflects that the Veteran has been diagnosed with psychiatric disorders other than schizoaffective disorder during the pendency of his claim, to include schizophrenia and posttraumatic stress disorder (PTSD).  Although the Board is herein granting service connection for schizoaffective disorder, a remand is necessary to obtain a VA examination to clarify the existence and etiology of any other psychiatric disorders.  All outstanding VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records for the Veteran from the Topeka VAMC dated since September 2011.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development requested above, schedule the Veteran for an examination to determine the current nature and etiology of his acquired psychiatric disorder other than schizoaffective disorder.  The entire claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) should be made available to, and reviewed by, the examiner.

After examining the Veteran and performing any clinically-indicated diagnostic testing, the examiner is asked to address the following:

(a) Diagnose all current acquired psychiatric disorders other than schizoaffective disorder.  In so doing, the examiner should specifically consider Dr. B.G.'s September 2012 psychological assessment from Colorado Dept. of Human Service diagnosing PTSD, a March 2008 statement from a VA psychologist (Dr. M.H.) indicating that the Veteran may meet the criteria for a diagnosis of PTSD, and a September 2013 diagnosis of schizophrenia, paranoid from a VA psychiatrist (Dr. S.B.).  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.  

(b) Is it at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder other than schizoaffective disorder had its clinical onset during active service or is related to any in-service disease, event, or injury?  For purposes of providing this opinion, the examiner should address the Veteran's in-service treatment for alcoholism, mixed personality disorder, and passive aggressive personality traits.

(c) Is it at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disorder is causally related to service-connected schizoaffective disorder?

(d) Is it at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disorder is aggravated beyond the normal course of the condition by service-connected schizoaffective disorder?

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the reviewing examiner cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.	

3.  After completing the requested action, readjudicate the claim.  If the claim is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


